1
     BECKER LAW PRACTICE
2
     333 University Ave #200
     Sacramento, CA 95825
3    (916) 591-5150
     MATTHEW BECKER, ESQ.
4    CA State Bar No. 262816
     MARION TITUS, ESQ.
5
     CA State Bar No. 278032
6
     Attorneys for Plaintiffs, ANTHONY MONTE, PHIL MONTE and
7    PATRICIA MONTE

8

9
     MAYALL HURLEY, P.C.
     A Professional Corporation
10
     2453 Grand Canal Boulevard, Second Floor
     Stockton, California 95207-8253
11
     Telephone (209) 477-3833
     MARK E. BERRY, ESQ.
12
     CA State Bar No. 155091

     Attorneys for Defendant,
13
     CITY OF LODI (Erroneously duplicatively sued herein as
14   LODI POLICE DEPARTMENT),
     BRIAN FREEMAN (sued herein as OFFICER B. FREEMAN, badge 14),
15   JORDAN LADO (sued herein as OFFICER J. LADO, badge 101),
     AUSTIN BLYTHE (sued herein as OFFICER BLYTHE, badge 36,
16

17
                                    UNITED STATES DISTRICT COURT
18
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
19

20   ANTHONY MONTE,
     PHIL MONTE,                                           )     No. 2:17-CV-00411-MCE-DB
21   PATRICIA MONTE,                                       )
                                                           )     STATEMENT OF GOOD CAUSE AND
22                                 Plaintiff(s),           )     ORDER ON NOTICE OF SETTLEMENT
                                                           )     [LOCAL RULE 160(b)]
23   vs.                                                   )
                                                           )
24   CITY OF LODI,                                         )
     LODI POLICE DEPARTMENT,                               )
25   OFFICER B. FREEMAN, badge 14                          )
     OFFICER J. LADO, badge 101.                           )
26   OFFICER BLYTHE, badge 36,                             )
     Does 1 through 25                                     )
27                                                         )
                                   Defendant(s).           )
28

     _________________________
29
     Statement of Good Cause and Order on Notice of Settlement
     Page 1
30
1            FOLLOWING MEET AND CONFER DISCUSSIONS ANTHONY MONTE, PHIL

2    MONTE and PATRICIA MONTE HAVE AGREED TO SETTLE THIS CASE IN ITS

3    ENTIRETY.

4              Pursuant to Local Rule 160(b), the parties request that the Court set a deadline

5      of forty-nine (49) days, up to and including December 31, 2018 from the date of filing

6      this notice for the parties to file the dispositional documents. This time is needed by the

7      plaintiff to obtain necessary Release Agreement signatures and complete the

8      paperwork necessary to finalize the settlement agreement.

9              Given the plaintiffs’ attorney’s trial scheduled and the plaintiffs’ residency it will be

10     difficult for counsel to personally meet with the plaintiffs to execute the operative

11     Release Agreement until December 2018.

12             The parties request leave pursuant to Local Rule 160(b) to have until December

13     31, 2018 to file dispositional documents.

14             GOOD CAUSE APPEARING, the parties shall have until December 31, 2018 to

15     file dispositional documents consistent with Local Rule 160(a).

16             IT IS SO ORDERED.

17   Dated: November 19, 2018

18

19

20

21

22

23

24

25

26

27

28

     _________________________
29
     Statement of Good Cause and Order on Notice of Settlement
     Page 2
30
